DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/29/2021 has been entered.
Priority

Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 01/30/2019 but claims the benefit of U.S. provisional application number 62/625,747 filed on 02/02/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 and 10/28/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)     	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that  use the word “means,” and  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s)  does not  recite sufficient structure ,material or acts to entirely perform the recited function . Such claim limitations are  as follows
Claim 16 : 
“means for” is subsequently modified by functional language “receiving” and is not subsequently modified by any structural language limitations.
“means for” is subsequently modified by functional language “configuring” and is not subsequently modified by any structural language limitations
“means for” is subsequently modified by functional language “generating” and is not subsequently modified by any structural language limitations.( also in Claim 18)
“means for” is subsequently modified by functional language “sending” and is not subsequently modified by any structural language limitations
Claims 17 ,19,20 : 
“means for” is subsequently modified by functional language “determining” and is not subsequently modified by any structural language limitations.
 35 USC §112 (a) 
With regards to claim rejection related to 35 USC 112(a) the argument posted on 09/29/2021 is persuasive. Below is examiner’s explanation:


Regarding the term “first excitation signal parameter" there is no direct explanation in the specification. However based on applicants argument and expert advice in the office, it is evident that "excitation signal parameter" can be voltage or current which has support in the specification (Page 7, line 1-5). Though specification does not explicitly clarifies but applicant’s argument and discussion implies the fact that excitation signal parameter can be applied by register map to the sensors as showed in Fig 3. Thus examiner agrees to withdraw the 112(a) rejection for the term “first excitation signal parameter”.
 Applicant has clearly pointed out the subject matter explained the “first excitation signal parameter” and “excitation output pin” with respect to specification and drawing. Applicant also clarify the subject matter during interview on 10/07/2021. Examiner agrees to withdraw the rejection on basis of the argument and discussion.
Allowable Subject Matter
Claim 1-5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, 11, and 16 the closest prior art of record  Zhitomirsky (US 20160169717 A1), (hereinafter Zhitomirsky) in view of Laaksonen et al. (US 8843338 Laaksonen) and further in view of Kim et al. (KR 20170074476 A) (herein after Kim) teaches following:
Regarding Claim 1, Zhitomirsky teaches 
a measurement system for coupling a first sensor to a host device, the measurement system comprising: 
an excitation circuit (Fig 16, element 23 ); 
a switch matrix (Fig 16, element 101 –“Digital switching circuitry”); 
an analog-to-digital converter (ADC) (Fig 16, element 13); and 
a processor circuit configured to perform operations comprising:
a first measurement frequency for the first sensor (Para[0016],line 1-4, “Typically, each input sensor signal has a first frequency”) and to provide a first excitation signal parameter for  the first sensor (Para [0024], line 1-4, “ The processing circuitry may further comprise excitation circuitry' for generating an excitation signal for energizing a target and the sensor (i.e. first sensor) signals are received from the sensor inputs in response to the energizing of target”) ; 
configuring the switch matrix to provide a first excitation signal generated by the excitation circuit to the first sensor (Fig 5, Para [0139], line 8-10 and 15-18, “Multiplexors 55 are used to select the ends of one of the detection coils 4 or 6 and connect them through to a demodulating switch 56”.According to Para [0040], “detection coil” is part of the sensor system. In line 15-18, “The particular input that is selected by each of the two multiplexors 55 is defined by the control signals in1 and in2 which are generated by the excitation and control signal logic  the configuring comprising arranging the switch matrix (Fig 3, Para[0124], line 16-18, “ The excitation signal output from the multiplexor 41 is filtered by R-C low pass filters 43-1 and 43-2 to remove higher frequency harmonics from the excitation signal” ) to provide an electrical connection between the excitation circuit and an excitation output pin of the measurement system in accordance with the first excitation signal parameter ( Fig 3, excitation circuit 23, excitation output pin ex+ and ex-, measurement circuit 25. Also according to Para [0123], line 1-6, “FIG. 3 illustrates in more detail the way in which the excitation circuitry 23 connects to the excitation coil 2 at the connections labelled ex+ and ex- of the connector 3. FIG. 3 also shows that the coarse sine detection coil 4-1 is connected to the measurement circuitry 25”)
configuring the switch matrix to connect the ADC to the first sensor (Para[0031], line 1-3, “analogue to digital converter, ADC, circuitry is provided for converting sensor measurements obtained from the first measurement circuit to digital data”) wherein the ADC samples a first raw sensor signal from the first sensor at the first measurement frequency (Para[0148], line 12-18 , “ FIG. 9 shows in more detail the control signals used to trigger the ADC conversion and to trigger the processing of the raw data by the measurement processing unit 19 (shown in FIG. 1). In particular, the ADC 13 is triggered by the control signal ADC_trigger. The frequency (i.e. first measurement frequency)
generating first digital measurement data based at least in part on the first raw sensor signal (Para[0180],line 1-7, “Therefore, accounting for the motion of the target 5, the peak to peak voltage measurements determined by the measurement processing unit 19 using the raw data obtained from the ADC 13”)  ; and 
sending the first digital measurement data to the host device (Para [0115], line 21-26, “The microcontroller 9 also includes a measurement processing unit 19 which processes the digital measurements (i.e. first digital measurement data) stored in memory 17 to determine the position of the target relative to the sensor coils and which then reports this position to a host device (not shown) via a host interface unit 21”).
Laaksonen   teaches
receiving from the host device ( COL 4, line 2-3, “the set of registers is connected to the host apparatus 220”) a first register map (COL 4, line 7-11, “Writing a particular value to this register switches the module 200 into the pre-calibration mode ,the calibration mode or the sensing mode)
Kim teaches 
a first register map  indicating a first measurement frequency for the first sensor (Page 4, line 3-4, “A data checking module for classifying and registering the acoustic frequency data by a unique identifier (ID) unit for each measurement sensor, and a data check module for measuring the displacement of the measuring sensor”)
a measurement system for coupling a first sensor to a host device, the measurement system comprising: at least one bit associated with a second sensor, configuring the switch matrix to connect the ADC to the second sensor, wherein the ADC samples a second raw sensor signal from the second sensor generating second digital measurement data based at least in part on the second raw sensor signal; and sending the second digital measurement data to the host device in combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part in bold).
Claim 11 and 16 are allowed for same reason.
Dependent claims 2-5 and 8-10, 12-15 and 17-20 also distinguish over the prior art for at least the same reason as claim 1, 11, and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Lyden et al. (US 20170241804 A1) – This art teaches configurable hardware for the sensor system (Para [0048]). However the art does not fulfil the prior art date requirement.
Grady (“Transducer /sensor excitation and measurement techniques”, Analogue Dialogue Volume 34, Number 5, 2000) – This art teaches about sensor connectivity with excitation source and proper signal channeling.
                                                                                                                                
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


AEYSHA SULTANA
Examiner
Art Unit 2862

   /Catherine T. Rastovski/   Primary Examiner, Art Unit 2862